MEMORANDUM **
Hasanal Kemal, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence findings of fact, Hox-ha v. Ashcroft, 319 F.3d 1179, 1182 n. 4 (9th Cir.2003), and de novo questions of law, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003). We deny the petition for review.
The record does not compel the conclusion that changed circumstances excused the untimely filing of Kemal’s asylum application. See 8 C.F.R. § 1208.4(a)(4); Ramadan v. Gonzales, 479 F.3d 646, 656-58 (9th Cir.2007) (per curiam).
Substantial evidence supports the IJ’s denial of withholding of removal because Kemal failed to demonstrate it is more likely than not he will be persecuted either as a member of a particular social group comprised of Indonesians with United States citizen children, as a moderate Muslim, or as an Americanized Indonesian. See Hoxha, 319 F.3d at 1184-85.
Substantial evidence also supports the IJ’s denial of CAT relief because Kemal failed to establish it is more likely than not he would be tortured if returned to Indonesia. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir.2004). Further, we reject Kemal’s contention that the IJ used the wrong standard in denying CAT relief because it is not supported by the record. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error to establish a due process violation).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.